Per Curiam.
The questions arising on this appeal will be discussed in the order presented in appellant’s brief: —
1. Can the court relieve a party from a judgment entered against him for costs and disbursements, through his excusable neglect in not filing objections to the cost bill within the time prescribed by law? It seems to us this question is answered in the affirmative by section 102 of Hill’s Code, which provides that “ the court may, in its discretion, and upon such terms as may be just, allow an answer or reply to be made, or such other act to 'be done after-the time limited by this Code, or by an order enlarge such time; * * * and may, at any time within one year after notice thereof, relieve a party from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise, or excusable neglect.”
2. Was there an abuse of discretion by the trial court in vacating the judgment entered against the plaintiffs for costs and disbursements, and allowing objections to be filed to the cost bill in this case? We think not. The affidavit in behalf of plaintiffs shows that the reason no objections to defendant’s bill of costs and disbursements were filed within the time prescribed by law wTas on account of the illness of plaintiffs’ counsel, and though the affidavit is not as full and complete as it should perhaps have been, yet we are unable to say that there was an abuse of discretion on the part of the trial court in allow*110ing the objections to be filed. The question was largely within the discretion of the trial court, and is reversible here only for an abuse of that discretion.
3. Was there error of the trial court in refusing to allow an item of seventy-five dollars, claimed to have been paid by the defendant to one A. J. Adams for surveying and making a plat of the land in controversy? We are clearly of the opinion that this item was no more necessary as a “disbursement,” within the meaning of the statute (section BBS), than clerical service in the preparation of the pleadings, or the board and expenses of himself or counsel while attending the trial, or any other expense incident to a trial, and for which, the law does not contemplate there shall be a charge against the adverse party.
The judgment of the court will therefore be affirmed